 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   Brandon_Jaroch@fd.org

 6   Attorney for Solomon Nathaniel Newell

 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:19-cr-00137-RFB-NJK

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
12          v.
                                                                   (Third Request)
13   SOLOMON NATHANIEL NEWELL,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Jessica Oliva, Assistant United States Attorney, counsel for
18   the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Solomon Nathaniel Newell,
20   that the Sentencing Hearing currently scheduled on July 6, 2021, be vacated and continued to a
21   date and time convenient to the Court, but no sooner than ninety (90) days.
22          This Stipulation is entered into for the following reasons:
23          1.      Counsel for the defendant needs additional time to provide documents to
24   Probation Office for the preparation of their report and to prepare for the sentencing hearing.
25          2.      The defendant is not in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
 1         This is the third request for a continuance of the Sentencing Hearing.
 2         DATED this 28th day of June 2021.
 3
 4   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 5
 6
     By/s/ Brandon C. Jaroch                        By /s/ Jessica Oliva
 7   BRANDON C. JAROCH                              JESSICA OLIVA
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00137-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     SOLOMON NATHANIEL NEWELL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11                                                            October 5, 2021 at the hour of
     July 6, 2021, at 10:30 a.m., be vacated and continued to ________________

12     1 00 __.m.;
     ___:___ p     or to a time and date convenient to the court.

13          DATED this 30th
                       ___ day of June, 2021.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
